      Case 1:19-cv-02316-RC Document 108-2 Filed 08/28/21 Page 1 of 1




                            CERTIFICATE OF SERVICE


       I, David Alan Carmichael, certify that I served the “Plaintiffs Carmichael and
Lewis Combined Motion for Relief from Order of August 28, 2020 and memorandum in
support”. I served the Court, the Defendants, Plaintiffs, and the representative of a
Plaintiff in the case of Carmichael, et al., v. Pompeo, et al., case no. 1-19-cv-02316-RC.

     The Court, Defendants and Plaintiffs were notified electronically:
            Angela D. Caesar
            Clerk of Court, District Court of the United States
            United States Courthouse
            333 Constitution Ave NW
            Washington, DC 20001 via dcdml_intake@dcd.uscourts.gov
            United States Attorney
            United States Attorney's Office
            c/o Christopher Hair
            555 4th Street, N.W.
            Washington, D.C. 20530 / Christopher.Hair@usdoj.gov
            Lawrence Donald Lewis
            966 Bourbon Lane
            Nordman, Idaho 83848 / larrynordlewis@povn.com
            David Alan Carmichael
            1748 Old Buckroe Road
            Hampton, Virginia 23664 / david@freedomministries.life
            Michelle Boulton
            8491 Hospital Dr., #178
            Douglasville, GA 30134-2412 / ladytia2@aquawest.net
     The Representative of William Pakosz is notified by mail next business day
            William Mitchell Pakosz
            P.O. Box 25
            Matteson, Illinois 60443




       s/ David Alan Carmichael                 Dated: August 28, 2021
       David Alan Carmichael
       1748 Old Buckroe Road
       Hampton, Virginia 23664 / (757) 850-2672
       david@freedomministries.life
